In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00261-CV


                             ELIJAH RATCLIFF, APPELLANT

                                             V.

                     JENKINS AND YOUNG PC, ET AL., APPELLEES

                            On Appeal from the 237th District Court
                                    Lubbock County, Texas
               Trial Court No. DC-2022-CV-0445, Honorable Les Hatch, Presiding

                                     October 14, 2022
                             MEMORANDUM OPINION
                  Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


       Appellant, Elijah Ratcliff, proceeding pro se, filed a notice of appeal from the trial

court’s order of dismissal without paying the requisite filing fee. By letter of September

14, 2022, the Clerk of this Court notified Appellant that the filing fee was overdue and that

unless he was excused from paying court costs under Rule of Appellate Procedure 20.1,

failure to pay the filing fee within ten days would result in dismissal of the appeal. To

date, Appellant has not paid the filing fee or sought leave to proceed without payment of

court costs.
       Because Appellant has failed to comply with a requirement of the appellate rules

and a notice from the clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 25.1(b), 42.3(c).

                                                        Per Curiam




                                             2